OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:June 30, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. HUSSMAN INVESTMENT TRUST HUSSMAN STRATEGIC GROWTH FUND HUSSMAN STRATEGIC TOTAL RETURN FUND HUSSMAN STRATEGIC INTERNATIONAL FUND HUSSMAN STRATEGIC DIVIDEND VALUE FUND ANNUAL REPORT June 30, 2013 Table of Contents Performance Information Hussman Strategic Growth Fund 1 Hussman Strategic Total Return Fund 2 Hussman Strategic International Fund 3 Hussman Strategic Dividend Value Fund 4 Letter to Shareholders 5 Portfolio Information 20 Schedules of Investments Hussman Strategic Growth Fund 23 Hussman Strategic Total Return Fund 31 Hussman Strategic International Fund 34 Hussman Strategic Dividend Value Fund 42 Statements of Assets and Liabilities 48 Statements of Operations 50 Statements of Changes in Net Assets Hussman Strategic Growth Fund 52 Hussman Strategic Total Return Fund 53 Hussman Strategic International Fund 54 Hussman Strategic Dividend Value Fund 55 Financial Highlights Hussman Strategic Growth Fund 56 Hussman Strategic Total Return Fund 57 Hussman Strategic International Fund 58 Hussman Strategic Dividend Value Fund 59 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 85 About Your Fund’s Expenses 86 Board of Trustees and Officers 89 Federal Tax Information 90 Other Information 91 Approval of Investment Advisory Agreements 92 HUSSMAN STRATEGIC GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Growth Fund versus the Standard & Poor’s 500 Index and the Russell 2000 Index(Unaudited) Average Annual Total Returns For Periods Ended June 30, 2013 1 Year 3 Years 5 Years 10 Years Since Inception(a) Hussman Strategic Growth Fund(b)(c) (7.41%) (7.30%) (4.60%) 0.61% 4.48% S&P 500 Index(d) 20.60% 18.45% 7.01% 7.30% 2.67% Russell 2000 Index(d) 24.21% 18.67% 8.77% 9.53% 6.51% (a) The Fund commenced operations on July 24, 2000. (b) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) The Fund's net expense ratio was 1.08% for the fiscal year ended June 30, 2013. The expense ratio as disclosed in the November 1, 2012 prospectus was 1.07%. (d) Hussman Strategic Growth Fund invests in stocks listed on the New York, American, and NASDAQ exchanges. There are no restrictions as to the market capitalization of companies in which the Fund invests. The S&P 500 and Russell 2000 are indices of large and small capitalization stocks, respectively. “HSGFX equity investments and cash equivalents only (unhedged)” reflects the performance of the Fund's stock investments and modest day-to-day cash balances, after fees and expenses, but excluding the impact of hedging transactions. The Fund's unhedged equity investments do not represent a separately available portfolio, and their peformance is presented solely for purposes of comparison and performance attribution. 2 1 HUSSMAN STRATEGIC TOTAL RETURN FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Total Return Fund versus the Barclays U.S. Aggregate Bond Index (Unaudited) Average Annual Total Returns For Periods Ended June 30, 2013 1 Year 3 Years 5 Years 10 Years Since Inception(b) Hussman Strategic Total Return Fund(a)(c) (7.71%) (0.17%) 2.13% 5.13% 5.38% Barclays U.S. Aggregate Bond Index(d) (0.69%) 3.51% 5.19% 4.52% 4.80% (a) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Fund commenced operations on September 12, 2002. (c) The Fund's net expense ratio was 0.64% for the fiscal year ended June 30, 2013. The expense ratio as disclosed in the November 1, 2012 prospectus was 0.66%. (d) The Barclays U.S. Aggregate Bond Index covers the U.S. investment grade fixed rate bond market, with index components for U.S. government, agency and corporate securities. The Fund does not invest solely in securities included in the Barclays U.S. Aggregate Bond Index and may invest in other types of bonds, as well as common stocks, exchange-traded funds and other securities. 2 1 HUSSMAN STRATEGIC INTERNATIONAL FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic International Fund versus the MSCI EAFE Index (Unaudited) Average Annual Total Returns For Periods Ended June 30, 2013 1 Year 3 Years Since Inception(b) Hussman Strategic International Fund(a)(c) 0.62% (0.02%) 0.21% MSCI EAFE Index(d) 18.62% 10.04% 4.24% (a) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Fund commenced operations on December 31, 2009. (c) The Fund's expense ratio was 1.60% for the fiscal year ended June 30, 2013. The expense ratio as disclosed in the November 1, 2012 prospectus was 1.79%. (d) The MSCI EAFE (Europe, Australasia, and Far East) Index is a free float weighted capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. As of June 30, 2013, the MSCI EAFE Index consisted of the following 21 developed market country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. The Fund may not invest in all of the countries represented in the MSCI EAFE Index and may invest in securities that are not included in the MSCI EAFE Index. 2 3 HUSSMAN STRATEGIC DIVIDEND VALUE FUND Comparison of the Change in Value of a $10,000 Investment in Hussman Strategic Dividend Value Fund versus the Standard & Poor’s 500 Index(Unaudited) Average Annual Total Returns For Periods Ended June 30, 2013 1 Year Since Inception(a) Hussman Strategic Dividend Value Fund(b)(c) 5.42% 3.54% S&P 500 Index(d) 20.60% 16.19% (a) The Fund commenced operations on February 6, 2012. (b) Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) The Adviser has contractually agreed to defer its fee and/or absorb or reimburse a portion of the Fund's expenses until at least February 1, 2015 to the extent necessary to limit the Fund's ordinary operating expenses to an amount not exceeding 1.25% annually of the Fund's average daily net assets. The gross expense ratio as disclosed in the November 1, 2012 prospectus was 4.25%. (d) Hussman Strategic Dividend Value Fund invests primarily in securities of U.S. issuers but may invest in foreign companies. There are no restrictions as to the market capitalization of companies in which the Fund invests. The S&P 500 Index is believed to be the appropriate broad-based securities market index against which to compare the Fund's long-term performance. However, the Fund may invest in securities that are not included in the S&P 500 Index, and may vary its exposure to market fluctuations depending on market conditions. 4 1 The Hussman Funds Letter to Shareholders August 12, 2013 Dear Shareholder, In a financial environment that has become increasingly dependent on unprecedented fiscal and monetary intervention, I remain convinced that temporary distortions have not changed the durable relationship between valuations and long-term investment returns, and have not eliminated the tendency for markets to experience cycles of both advancing and declining values. The Hussman Funds continue to pursue a disciplined, value-conscious, risk-managed and historically-informed investment approach focused on the complete market cycle. Our respect for market history, adherence to discipline, and insistence on stress-testing every aspect of our approach have all been handicaps to some degree during the advancing portion of this unfinished half-cycle. My decision early in this cycle to ensure the robustness of our methods to Depression-era outcomes resulted in missed returns in the interim. More recently, strenuously overvalued, overbought, and overbullish investment conditions that have historically produced violent losses have persisted – without consequence – much longer than has historically been the case. My impression is that this is not because these conditions no longer matter, but only because the anvil has not yet dropped. Still, a century of evidence suggests that the speculative periods most hostile to our approach were typically followed by periods of market loss that were punishing to equities over the completion of those market cycles, dramatically reversing performance gaps (relative to a passive investment strategy) that often existed at speculative peaks. This dynamic was clearly evident in the performance of the Strategic Growth Fund relative to the Standard and Poor’s 500 Index during the 2000-2002 and 2007-2009 market declines. Historically, the average, run-of-the-mill bear market decline has wiped out more than half of the preceding bull market advance. I anticipate a similar dynamic over the completion of the present cycle. For the fiscal year ended June 30, 2013, Strategic Growth Fund lost -7.41%, attributable to a modest shortfall in performance between the stocks held by the Fund and the performance of the indices used by the Fund to hedge, coupled with decay in the time-value of index put options held by the Fund. Strategic Total Return Fund lost -7.71%, attributable to a general decline in the value of precious metals shares and U.S. Treasury securities. Strategic International Fund achieved a total return of 0.62%, reflecting a generally hedged investment stance in the international equity market. Strategic Dividend Value Fund achieved a total return of 5.42%, reflecting a partially hedged investment stance in dividend-paying stocks. 2 5 The Hussman Funds Letter to Shareholders (continued) Every investment strategy experiences its own “bear markets” of varying depth, and periods of difficulty for hedged investment strategies often do not overlap periods of difficulty for passive investment approaches. From a full-cycle perspective, the recent interim loss has been frustrating, but we do not consider it to be intolerable or particularly difficult to recover over the course of a complete market cycle. From the inception of Strategic Growth Fund on July 24, 2000 through June 30, 2013, the Fund achieved an average annual total return of 4.48%, compared with an average annual total return of 2.67% for the S&P 500 Index. An initial $10,000 investment in the Fund on July 24, 2000 would have grown to $17,632, compared with $14,061 for the same investment in the S&P 500 Index. The deepest loss experienced by the Fund since inception was -26.65%, compared with a maximum loss of -55.25% for the S&P 500 Index. It is instructive that moving from a 26.65% interim loss to a 55.25% loss requires an additional decline of -38.99%. Conversely, simply recovering from a 55.25% loss to a 26.65% loss requires an advance of 63.91%. The focus of our risk-management is not the avoidance of small or moderate losses, which we view as a necessary aspect of long-term investing, but rather the avoidance of severe declines requiring heroic recovery. I am convinced that we will observe ample opportunities, over the completion of the present cycle and beyond, to pursue investment returns at far lower levels of risk than investors presently face. From the inception of Strategic Total Return Fund on September 12, 2002 through June 30, 2013, the Fund achieved an average annual total return of 5.38%, compared with an average annual total return of 4.80% for the Barclays U.S. Aggregate Bond Index. An initial $10,000 investment in the Fund on September 12, 2002 would have grown to $17,611, compared with $16,583 for the same investment in the Barclays U.S. Aggregate Bond Index. The deepest loss experience by the Fund since inception was -11.52%, compared with a maximum loss of -5.08% for the Barclays U.S. Aggregate Bond Index. From the inception of Strategic International Fund on December 31, 2009 through June 30, 2013, the Fund achieved an average annual total return of 0.21%, compared with an average annual total return of 4.24% for the MSCI EAFE Index. An initial $10,000 investment in the Fund on December 31, 2009 would have grown to $10,074, compared with $11,562 for the same investment in the MSCI EAFE Index. The maximum decline of the EAFE Index was -26.48%, compared with a maximum decline of -10.45% for Strategic International Fund. 6 1 The Hussman Funds Letter to Shareholders (continued) From the inception of Strategic Dividend Value Fund on February 6, 2012 through June 30, 2013, the Fund achieved an average annual total return of 3.54%, compared with an average annual total return of 16.19% for the S&P 500 Index. An initial $10,000 investment in the Fund on February 6, 2012 would be valued at $10,498, compared with $12,332 for the same investment in the S&P 500 Index. The deepest loss experienced by the Fund since inception was -2.82%, compared with a maximum loss of -9.58% for the S&P 500 Index. Twin Distortions “Financial disaster is quickly forgotten. In further consequence, when the same or closely similar circumstances occur again, sometimes in only a few years, they are hailed by … an always supremely self-confident generation as a brilliantly innovative discovery in the financial and larger economic world. There can be few fields of human endeavor in which history counts for so little as in the world of finance.” Economic historian J.K. Galbraith, A Short History of Financial Euphoria The U.S. equity market is now in what I view as the third, mature, late-stage, overvalued, overbought, overbullish equity bubble in just over a decade, largely enabled by Federal Reserve policies. There are essentially two competing narratives about the sequence of bubbles and intermittent crashes since 2000. One is that the 2000-2002 plunge of nearly 50% in the Standard & Poor’s 500 Index, and the 2007-2009 plunge of 55%, have nothing to teach investors. Even though these plunges occurred despite aggressive and sustained monetary easing by the Federal Reserve, this narrative argues that we have now entered a new era in which monetary authorities have finally discovered how to prevent economic downturns and maintain a permanently advancing trajectory for stock prices. A competing narrative is the one supported by centuries of evidence. In his classic treatise on speculation, Manias, Panics and Crashes (originally published in 1978), the late Charles Kindleberger laid out a pattern of events that has periodically occurred in financial markets throughout history. Drawing on the work of economist Hyman Minsky, the conditions he described are likely far more relevant at the present moment than investors may recognize. Kindleberger observed that “waves of bubbles” over a period of time are likely to be related events. Each bubble leads to a crisis, and these crises in turn lay the groundwork for the next bubble. In my view, this is really the dynamic that has been in place for more than a decade. The crisis response of the Federal Reserve following the recession and 50% market loss of 2000-2002 was to create credit conditions that 2 7 The Hussman Funds Letter to Shareholders (continued) then encouraged the housing bubble. The risks of this policy were evident even by mid-2003, but the Fed allowed those risks to fully expand into a housing boom and a second crash. The 2007-2009 market plunge wiped out every bit of total return that the S&P 500 had achieved, in excess of Treasury bills, all the way back to June 1995. In turn, the crisis response to the 2007-2009 collapse has created twin distortions: one through fiscal policy, and the other through monetary policy. It may be useful to review the conditions that have fostered the current speculative episode. First, as job losses accelerated and household savings collapsed in order to maintain consumption, U.S. fiscal policy responded with enormous government deficits approaching 10% of GDP. Since the deficits of one sector always emerge as the surplus of another, the record combined deficit of governments and households was reflected – as it has been historically – by a mirror image surplus in corporate profit margins, which have surged to record levels in recent years. Essentially, government and household deficits have allowed consumer spending and corporate revenues to remain stable – without any material need for price competition – even though wages and salaries have plunged to a record low share of GDP and labor force participation has dropped to the lowest level in three decades. This mirror-image behavior of profit margins can be demonstrated in decades of historical data, but investors presently seem to believe that these profit margins are a permanent fixture, and have been willing to price stocks at elevated multiples of earnings that are themselves elevated over 70%, relative to historical norms. Second, the monetary policy of quantitative easing has gradually become the nearly exclusive focus of investors. The goal of quantitative easing is to create a “wealth effect” – to encourage greater consumption and economic activity by intentionally distorting the prices of financial assets. Unfortunately, economists have known for decades (and Milton Friedman won a Nobel Prize partly by demonstrating) that people don’t consume based on fluctuations in the value of volatile assets like stocks, but instead on the basis of their perceived lifetime “permanent income.” As a result, each 1% change in the value of the equity market has historically been associated with a short-lived change in Gross Domestic Product of only 0.03% to 0.05%. Meanwhile, while lowering long-term interest rates might have a positive effect on the demand for credit (though a negative effect on its supply), the fact is that long-term interest rates are virtually unchanged since August 2010, when Federal Reserve Chairman Ben Bernanke first hinted at shifting to quantitative easing as the Fed’s main policy tool. 8 1 The Hussman Funds Letter to Shareholders (continued) The result of these twin distortions is a largely unrecognized equity bubble. Record corporate earnings, driven by profit margins 70% above their historical norms, are being assigned historically elevated price/earnings multiples. Meanwhile, Federal Reserve policy has left speculators convinced that downside risk is minimal, or at least that they can safely speculate until some vaguely defined but presumably recognizable exit signal emerges, at which point they can all unload their holdings onto some greater fool at the market’s highs. The speculative dangers of the Federal Reserve’s policies have not been lost on all observers. As Harvard economist Martin Feldstein, President emeritus of the National Bureau of Economic Research – and among the few economists who warned in 2007 of an impending recession and credit crisis – recently observed: “The danger of mispricing risk is that there is no way out without investors taking losses. And the longer the process continues, the bigger those losses could be. That’s why the Fed should start tapering this summer before financial market distortions become even more damaging.” Part of our struggle with these distortions is due to an ingrained ethic – well supported by historical evidence – to pursue investment actions that will be of service to the economy rather than those that promise to do violence to it. When the Federal Reserve is committed to doing violence by distorting financial markets, discouraging savings, and promoting speculation as a matter of policy – however well-intentioned that violence may be – we’re going to struggle some, because we believe that the eventual outcome of chasing an overvalued, overbought, overbullish market will be – and always has been – financially destructive. That said, we have adapted considerably in ways that can also be validated over previous market cycles across history. This should become quite evident over the full course of the coming market cycle. I expect that the current speculative episode will end badly. This expectation is not a statement about whether the market will or will not register a marginal new high over the next few months. It is not predicated on the question of whether or when the Fed will or will not taper its program of quantitative easing. It is predicated instead on the fact that the deepest market losses in history have always emerged from the same circumstance – also evident at the pre-crash peaks of 1929, 1972, 1987, 2000 and 2007 – namely, an extreme syndrome of overvalued, overbought, overbullish conditions, generally in the context of rising long-term interest rates. It also reflects the observation that even the 2000-2002 and 2007-2009 market plunges were not prevented by continuous and aggressive monetary easing. 2 9 The Hussman Funds Letter to Shareholders (continued) Despite individual features that convinced investors in each instance that “this time is different,”my perspective is that the truly breathtaking market losses in history share a single origin: the willingness of investors to forgo the need for a risk premium on securities that have always required one over time. Market crashes are largely synonymous with a spike in risk premiums from previously inadequate levels. Once the risk premium is beaten out of stocks, there is no way out, and nothing that can be done about it. Poor subsequent returns, market losses, and the associated destruction of financial security are already baked in the cake. This should have been the lesson gleaned from the period since 2000, but because it remains unlearned, I am convinced that it will also become the lesson of the coming decade. Performance Drivers Strategic Growth Fund While the stock selection approach of the Fund has outperformed the S&P 500 by 5.59% (559 basis points) annually since the inception of the Fund, the performance of the Fund’s stock holdings lagged the S&P 500 by 2.69% (269 basis points) during the most recent fiscal year ended June 30, 2013. As the Fund was fully hedged during this period, this difference in performance between the Fund and the indices it uses to hedge accounted for much of the Fund’s -7.41% fiscal year loss. The remainder of the loss is attributable to a modest amount of time-decay in the index put options used to hedge the Fund, as market conditions during the past year generally matched those that have historically been associated with unusually poor expected return/risk profiles. In my view, the fact that negative market outcomes did not emerge during this period is more a reflection of uncertain timing and temporary monetary distortion than of any durable change in market structure. During this period, an aggressive policy of quantitative easing by the Federal Reserve expanded the stock of bank reserves in the U.S. financial system by approximately $85 billion per month. As idle reserves are generally undesirable investments, these balances behave much like a “hot potato,” provoking each successive holder to exchange these balances for riskier investments with higher potential yield. This process has undoubtedly supported stock prices, but at the cost of elevating market valuations to levels historically associated with weak subsequent long-term investment returns. Historically, the simultaneous emergence of overextended valuations, price trends and exuberant sentiment (which we generally refer to as an “overvalued, overbought, overbullish” syndrome) has created significant risk for the stock market. In the past year, this risk was not realized and the stock market instead moved to further extremes. 10 1 The Hussman Funds Letter to Shareholders (continued) We expect that the most reasonable opportunity to reduce hedges and establish a more constructive investment stance will emerge at the point that a material retreat in valuations is coupled with a firming of market action after such a retreat. Strategic Total Return Fund During the fiscal year ended June 30, 2013, Strategic Total Return Fund declined in value by -7.71%. The Fund held a relatively conservative position in bonds during this time, with a duration typically ranging between 2-4 years (meaning that a 100 basis point move in interest rates would be expected to affect Fund value by about 2-4% on the basis of bond price fluctuations). The primary driver of fluctuations in the Fund during this period was its exposure to precious metals shares. While this exposure was generally modest, gold stocks as measured by the Philadelphia Gold Index (XAU) plunged by -41.56% during the fiscal year. As prices declined to levels historically associated with strong prospective returns, the Fund briefly expanded its exposure to precious metals shares toward 20% of assets in April 2013, but quickly reduced its holdings well below 10%, as rising real interest rates exerted headwinds for gold shares. Since the inception of Strategic Total Return Fund, the Fund has benefited from its ability to vary its duration and exposure to precious metals shares, utility shares, and other asset classes in response to changes in valuations and yields. While the Fund was exposed to a modest portion of the significant losses in these markets, the improved valuations in precious metals shares and bonds is quite welcome, as opportunities to increase investment exposure and participate in long-term investment returns are grounded in such improvements. Strategic International Fund In the fiscal year ended June 30, 2013, Strategic International Fund gained 0.62%. The Fund remained fully hedged against the impact of general market fluctuations during this period. The Fund generally held a defensive portfolio focused on equities that we view as undervalued and having significant dividend yields. Despite a risk-seeking environment, these holdings performed generally in line with the performance of the indices used by the Fund to hedge. While value-oriented stocks tended to underperform more cyclically-sensitive securities, the Fund benefited from an overweight position in Japanese stocks prior to and during the strong advance in the Nikkei index during the past year. The Fund has since pared this position to a slight underweight relative to the representation of Japanese stocks in the MSCI EAFE Index. 2 11 The Hussman Funds Letter to Shareholders (continued) Strategic Dividend Value Fund In the fiscal year ended June 30, 2013, Strategic Dividend Value Fund gained 5.42%. In the context of market conditions that have historically been hostile for equities, the Fund held a larger position in cash than we would anticipate under normal conditions. Meanwhile about 50% of the value of the Fund’s holdings have been hedged over the past year, using option combinations on the S&P 500 Index. We anticipate a significantly larger exposure to equities, coupled with a smaller hedge, as the combination of valuations and other market conditions improve over the course of the present market cycle. Portfolio Composition As of June 30, 2013, Strategic Growth Fund had net assets of $2,038,923,259, and held 130 stocks in a wide variety of industries. The largest sector holdings as a percent of net assets were consumer discretionary (23.5%), health care (19.8%), information technology (19.1%), consumer staples (12.4%), industrials (9.1%), energy (7.3%), and financials (6.7%). The smallest sector weights were in telecommunications (0.7%) and materials (0.5%). Strategic Growth Fund’s holdings of individual stocks as of June 30, 2013 were valued at $2,020,378,591. Against these stock positions, the Fund also held 10,000 option combinations (long put option/short call option) on the S&P 500 Index, 2,000 option combinations on the Russell 2000 Index and 800 option combinations on the Nasdaq 100 Index. Each option combination behaves as a short sale on the underlying index, with a notional value of $100 times the index value. On June 30, 2013, the S&P 500 Index closed at 1,606.28, while the Russell 2000 Index and the Nasdaq 100 Index closed at 977.48 and 2,909.60, respectively. The Fund’s total hedge therefore represented a short position of $2,034,543,920, thereby hedging 100.7% of the dollar value of the Fund’s long investment positions in individual stocks. Though the performance of Strategic Growth Fund’s diversified portfolio cannot be attributed to any narrow group of stocks, the following holdings achieved gains in excess of $20 million during the fiscal year ended June 30, 2013: Walgreen, Amgen, Biogen Idec, and Dish Network. Holdings with losses in excess of $10 million during this same period were Coinstar, Humana, Aeropostale, and Intel. 12 1 The Hussman Funds Letter to Shareholders (continued) As of June 30, 2013, Strategic Total Return Fund had net assets of $1,199,224,466. Treasury notes, Treasury bonds, Treasury Inflation Protected Securities (TIPS) and money market funds represented 89.9% of the Fund’s net assets. Exchange-traded funds, precious metals shares and utility shares accounted for 1.5%, 7.1% and 3.6% of net assets, respectively. In Strategic Total Return Fund, during the fiscal year ended June 30, 2013, portfolio gains in excess of $2 million were achieved in PG&E and Exelon. Holdings with losses in excess of $10 million during this same period were Compania De Minas Buenaventura – ADR, U.S. Treasury Note (1.625%, due 11/15/2022), Goldcorp, Agnico-Eagle Mines, Newmont Mining, AngloGold Ashanti – ADR, and Barrick Gold. As of June 30, 2013, Strategic International Fund had net assets of $88,299,976 and held 91 stocks in a wide variety of industries. The largest sector holdings as a percent of net assets were in health care (13.8%), consumer staples (12.7%), information technology (10.8%), consumer discretionary (9.1%), industrials (7.1%), and telecommunications (5.5%). The smallest sector weights were in utilities (3.0%), financials (1.4%), and energy (1.2%). Exchange-traded funds (ETFs) and money market funds accounted for 6.8% and 19.5% of net assets, respectively. The total value of equities and exchange-traded funds held by the Fund was $62,996,028. In order to hedge the impact of general market fluctuations, as of June 30, 2013 Strategic International Fund held 100 option combinations (long put option/short call option) on the S&P 500 Index, and was short 900 futures on the Euro STOXX 50 Index and 150 futures on the FTSE 100 Index. The combined notional value of these hedges was $60,732,835, hedging 96.4% of the value of equity and ETF investments held by the Fund. When the Fund is in a hedged investment position, the primary driver of Fund returns is the difference in performance between the stocks owned by the Fund and the indices that are used to hedge. While Strategic International Fund is widely diversified and its performance is affected by numerous investment positions, the hedging strategy of the Fund was primarily responsible for the reduced sensitivity of the Fund to market fluctuations from the Fund’s inception through June 30, 2013. Individual equity holdings having portfolio gains in excess of $350,000 during the fiscal year ended June 30, 2013 included Softbank, Ryohin Keikaku, KDDI, United Internet, and United Arrows. Holdings with portfolio losses in excess of $100,000 during this same period included Yamada Denki, Tesco, Logitech International, and H Lundbeck A/S. 2 13 The Hussman Funds Letter to Shareholders (continued) As of June 30, 2013, Strategic Dividend Value Fund had net assets of $32,533,631, and held 76 stocks in a wide variety of industries. The largest sector holdings as a percent of net assets were information technology (10.8%), consumer discretionary (9.7%), health care (8.3%), and consumer staples (6.0%). The smallest sector weights were in energy (2.9%), industrials (2.3%), utilities (1.6%), financials (1.4%), and materials (1.0%). Strategic Dividend Value Fund’s holdings of individual stocks as of June 30, 2013 were valued at $14,318,227. Against these stock positions, the Fund also held 44 option combinations (long put option/short call option) on the S&P 500. The notional value of this hedge was $7,067,632, hedging 49.4% of the value of equity investments held by the Fund. In Strategic Dividend Value Fund, during the fiscal year ended June 30, 2013, portfolio gains in excess of $50,000 were achieved in CME Group, Walgreen, Consolidated Water, and Meredith. There were no losses greater than $50,000 during this same period. Supplementary information including quarterly returns and equity-only performance is available on the Hussman Funds website: www.hussmanfunds.com A Note on Investment Strategy Generally, our investment strategy is to align our stance in proportion to the expected return/risk profile that we estimate on the basis of prevailing conditions. In fact, nearly every “dynamic portfolio allocation” approach in the literature of finance has this central feature: the optimal investment exposure is largely proportional to the excess return per unit of risk that can be expected at each point in time. What generally differentiates investment approaches is the approach that is used to estimate that expected return/risk profile. I believe that a robust approach to estimating valuations, prospective returns, and potential risks, along with the discipline to consistently maintain alignment with them, are the most important tools in asset allocation. The credit crisis of 2008-2009, and the depth of the associated recession, were “out of sample” from the standpoint of post-war experience. The proper fiduciary response, in my view, was to stress-test our estimation approach to ensure its robustness to Depression-era outcomes. We missed significant returns in the interim. What is unfortunate is that our existing methods had performed admirably during the crisis, and that both those existing methods and our present ones might have been able to capture significant returns during the period from 2009 to early-2010. In short, that “miss” was not a consequence of our former or present estimation methods, but 14 1 The Hussman Funds Letter to Shareholders (continued) a consequence of our effort to incorporate Depression-era data (what I discussed at the time as our “two data sets” problem). My hope is that this narrative is well-understood, and that it is also understood that we have implemented a number of changes in recent years that increase our sensitivity to trend-following considerations, provided that measurably overvalued, overbought, overbullish conditions are absent. For reasons noted above, I view the most recent market cycle as extraordinary, and do not anticipate similar challenges in future cycles. Though monetary intervention has allowed the recent speculative episode to extend longer than is typical, the past few years have not encouraged us to abandon the evidence from a century of market history. To the contrary, we are encouraged to run to it – not only for its promise but for its shelter. When I examine our present methods over market cycles across history, and even over the course of the most recent cycle, I am convinced that they are capable of navigating what is likely to be a volatile future. I expect that to be true regardless of whether the coming years will bring bubbles, crashes, growth or recession. The period of generally rich valuations since the late-1990’s has created a tolerance for valuations that, in fact, have led to awful declines, and have required fresh recoveries to elevated valuations simply to provide meager peak-to-peak market returns. At the same time, the intervening recoveries to the 2007 highs and again to the recent market highs, coupled with what J.K. Galbraith called “extreme brevity of the financial memory” have periodically convinced investors that the market will advance diagonally forever. History teaches a different and very coherent set of lessons: • Depressed valuations are rewarded over the long-term; • Rich valuations produce disappointment over the long-term; • Favorable trend-following measures and market internals tend to be rewarded over the shorter-term, but generally only while overvalued, overbought, overbullish syndromes are absent; • Market losses generally emerge from overvalued, overbought, overbullish syndromes, on average, but sometimes with “unpleasant skew” where weeks or even months of persistent marginal advances are wiped out in a handful of sessions. The losses often become deep once the support of market internals is lost. When a broken speculative peak is joined by a weakening economy, the losses can become disastrous. 2 15 The Hussman Funds Letter to Shareholders (continued) Monetary conditions can be a modifier, but have not prevented these basic tendencies from dominating over time. At the end of the day, our approach is straightforward – to align our investment outlook with the expected return/risk that we estimate, based on prevailing conditions, at each point in time. It is important to recognize that from the peak of the Standard and Poor’s 500 Index on September 1, 2000 (on a total return basis) through June 30, 2013, the S&P 500 has achieved an average annual total return of just 2.38% annually, and even then only by re-establishing what we view as strenuously overvalued levels at present. If there was any period since the Depression to be concerned about valuations and market risk, this has been the time – and it continues. The vast majority of history falls into a different class of valuations and a different set of prospective returns, and warranted a far more constructive investment stance than has characterized the period since 2000. In the bond market, we are already observing some amount of opportunity, largely because short-term interest rates are likely to be held near zero for quite an extended period of time. I doubt that suppressed short-term interest rates are enough to indefinitely keep risk premiums from spiking in securities, such as equities, that normally carry meaningful risk premiums. However, the more risk-free, default-free and bond-like securities are, the more I expect that they will benefit from the lack of competition from short-term money. So despite modest absolute yields, Treasury bonds appear to be increasingly reasonable investments, particularly in the event that yields rise further. Utilities have some bond-like characteristics, but greater risk, and so are susceptible to greater spikes in risk-premiums. Corporate bonds are next in line, but with risk-premiums that are likely to depend on both earnings results and economic events. Gold and commodities in general are suffering from the upward pressure of real interest rates, and while I believe that precious metals shares are quite depressed on reliable valuation measures, I also believe that the headwinds should not be fought aggressively until real interest rates stabilize somewhat. The upward pressure on real yields may eventually make inflation-protected debt desirable, but these securities will remain vulnerable to deflation concerns, and it seems best to seek opportunities in Treasury Inflation Protected Securities (TIPS) during such environments. Stocks in general appear most vulnerable here, with the effective duration (sensitivity of prices to changes in yield) of the S&P 500 index similar to that of a 50-year zero-coupon bond at present, coupled with a lack of risk-free characteristics. With a 2.1% dividend yield on the S&P 500, the yield only has to increase by 5 basis points for capital losses to wipe out an entire year of dividend income. Meanwhile, 16 1 The Hussman Funds Letter to Shareholders (continued) international equities often become highly correlated with U.S. equities during significant market declines. An exit from unusually hostile market conditions in the U.S. will allow greater latitude to accept constructive exposure in the international equity markets. If there is one certainty that runs through all of market history, it is that the menu of investment opportunities available to investors will change. Nobody who understands our investment discipline should doubt for a second our willingness, when appropriate, to advocate a constructive investment stance (as Strategic Growth Fund adopted in early 2003) or even a leveraged investment stance. It is worth observing that though present conditions fall easily into the worst 5% of market conditions in history on the basis of our return/risk estimates, this same methodology would have historically encouraged a full hedge in the equity market only about one-third of the time, while conditions warranting a leveraged position have historically occurred just over half of the time. I fear that investors may conclude that I have abandoned our risk-conscious investment discipline at the point in the coming market cycle that I advocate an aggressive investment stance. It is worth observing now that conditions warranting such a position have historically been the norm and not the exception. In the context of a 13-year period of stock market returns averaging little more than 2% annually, with two separate market losses of nearly 50% and 55% in the interim, it is not entirely surprising to find good, risk-conscious value investors being mistakenly considered to be “permabears.” Markets move in cycles. I believe that this one will be no different, and we are now in a mature, euphoric, unfinished half. I fear that investors will destroy their long-term financial security if they imagine they are “forced” to lock in depressed prospective long-term returns, at elevated valuations, out of fear that better opportunities will never arrive. Present Outlook - An Unfinished Half-Cycle The recent environment of strenuously elevated security prices, depressed yields, and weak prospective long-term returns offers us a choice: speculate with shareholder funds despite observable conditions that have historically been punished, or insist that any enhancements to our discipline must be validated on the basis of historical evidence. I viewed the first choice as both unwise and inconsistent with our obligation to shareholders. The second choice has been central to our research efforts during the advancing portion of the present cycle. 2 17 The Hussman Funds Letter to Shareholders (continued) Our Annual and Semi-Annual Reports prior to 2009 generally noted that the performance of the Hussman Funds was “as intended” from the standpoint of our long-term expectations. By the March 9, 2009 market low, a dollar invested in Strategic Growth Fund at its inception on September 24, 2000 had grown to nearly four times the value of the same investment in the S&P 500 Index. Yet the economic and financial strains at that time were outside of anything observed in post-war data, and I insisted on stress-testing our approach between 2009 and early-2010, in order to ensure that our methods were robust to Depression-era outcomes. This effort resulted in significant enhancements to our investment approach, but unfortunately also resulted in missed market returns in the interim. We have introduced several smaller refinements in recent years to allow greater flexibility to respond to favorable trend-following measures under certain conditions, even when our broader estimates of prospective market return/risk are quite negative. Despite performance prior to 2009 that was generally as intended, the extraordinary economic and financial conditions of recent years required efforts to fortify our strategy against the potential for Depression-era outcomes, and to address unprecedented monetary policy in a way that could be validated historically. The combined effect of these circumstances has been performance since 2009 – particularly in the equity markets – that I view as unrepresentative. I believe that we are strongly prepared to navigate the completion of the present cycle and the full course of future cycles, even in the event that recent monetary policy responses become commonplace. Meanwhile, the present market cycle is quite unfinished, and we continue to pursue a studied, risk-managed investment discipline with confidence. Sincerely, John P. Hussman, Ph.D. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares of the Funds, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Weekly updates regarding market conditions and investment strategy, as well as special reports, analysis, and performance data current to the most recent month end, are available at the Hussman Funds website www.hussmanfunds.com. 18 1 The Hussman Funds Letter to Shareholders (continued) An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectuses contain this and other important information. To obtain a copy of the Hussman Funds’ prospectuses please visit our website at www.hussmanfunds.com or call 1-800-487-7626 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Hussman Funds are distributed by Ultimus Fund Distributors, LLC. Estimates of prospective return and risk for equities, bonds, and other financial markets are forward-looking statements based the analysis and reasonable beliefs of Hussman Strategic Advisors. They are not a guarantee of future performance, and are not indicative of the prospective returns of any of the Hussman Funds. Actual returns may differ substantially from the estimates provided. Estimates of prospective long-term returns for the S&P 500 reflect valuation methods focusing on the relationship between current market prices and earnings, dividends and other fundamentals, adjusted for variability over the economic cycle. This Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The securities held by the Funds that are discussed in this Letter to Shareholders were held during the period covered by this Report. They do not comprise the entire investment portfolios of the Funds, may be sold at any time and may no longer be held by the Funds. The opinions of the Funds’ adviser with respect to those securities may change at any time. 2 19 Hussman Strategic Growth Fund Portfolio Information June 30, 2013 (Unaudited) Sector Allocation (% of Total Investments and Money Market Funds) Hussman Strategic Total Return Fund Portfolio Information June 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) 20 1 Hussman Strategic International Fund Portfolio Information June 30, 2013 (Unaudited) Asset Allocation (% of Net Assets) Country Allocation (% of Equity Holdings) 2 21 Hussman Strategic Dividend Value Fund Portfolio Information June 30, 2013 (Unaudited) Sector Allocation (% of Total Investments and Money Market Funds) 22 1 Hussman Strategic Growth Fund Schedule of Investments June 30, 2013 COMMON STOCKS — 99.1% Shares Value Consumer Discretionary — 23.5% Auto Components — 2.5% Cooper Tire & Rubber Co. $ TRW Automotive Holdings Corp. (a) Diversified Consumer Services — 0.4% Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Hotels, Restaurants & Leisure — 4.2% Brinker International, Inc. Cheesecake Factory, Inc. (The) Jack in the Box, Inc. (a) Panera Bread Co. - Class A (a) Media — 7.2% Comcast Corp. - Class A Comcast Corp. - Special Class A DISH Network Corp. - Class A Gannett Co., Inc. Liberty Global plc - Series A (a) Liberty Global plc - Series C (a) Regal Entertainment Group - Class A Scripps Networks Interactive, Inc. - Class A Time Warner Cable, Inc. Valassis Communications, Inc. Multiline Retail — 1.7% Target Corp. Specialty Retail — 5.5% American Eagle Outfitters, Inc. Chico's FAS, Inc. CST Brands, Inc. (a) GameStop Corp. - Class A Gap, Inc. (The) PetSmart, Inc. Urban Outfitters, Inc. (a) 2 23 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 99.1% (continued) Shares Value Consumer Discretionary — 23.5% (continued) Textiles, Apparel & Luxury Goods — 2.0% Deckers Outdoor Corp. (a) $ Under Armour, Inc. - Class A (a) Consumer Staples — 12.4% Beverages — 1.9% Boston Beer Co., Inc. (The) - Class A (a) PepsiCo, Inc. Food & Staples Retailing — 3.5% Kroger Co. (The) Safeway, Inc. Sysco Corp. Walgreen Co. Food Products — 2.6% Archer-Daniels-Midland Co. Campbell Soup Co. Ingredion, Inc. Household Products — 4.4% Clorox Co. (The) Colgate-Palmolive Co. Energizer Holdings, Inc. Procter & Gamble Co. (The) Energy — 7.3% Energy Equipment & Services — 3.4% Diamond Offshore Drilling, Inc. Halliburton Co. Helmerich & Payne, Inc. Patterson-UTI Energy, Inc. RPC, Inc. Oil, Gas & Consumable Fuels — 3.9% Exxon Mobil Corp. HollyFrontier Corp. Murphy Oil Corp. Valero Energy Corp. 24 1 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 99.1% (continued) Shares Value Financials — 6.7% Capital Markets — 0.7% Bank of New York Mellon Corp. (The) $ Commercial Banks — 1.3% M&T Bank Corp. SunTrust Banks, Inc. Consumer Finance — 0.8% World Acceptance Corp. (a) Diversified Financial Services — 0.8% Moody's Corp. Insurance — 3.1% Aflac, Inc. Assurant, Inc. Protective Life Corp. Health Care — 19.8% Biotechnology — 5.3% Amgen, Inc. Biogen Idec, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) PDL BioPharma, Inc. United Therapeutics Corp. (a) Health Care Equipment & Supplies — 4.7% Baxter International, Inc. Becton, Dickinson and Co. Cyberonics, Inc. (a) ICU Medical, Inc. (a) Medtronic, Inc. ResMed, Inc. Zimmer Holdings, Inc. Health Care Providers & Services — 2.2% Aetna, Inc. Bio-Reference Laboratories, Inc. (a) Community Health Systems, Inc. 2 25 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 99.1% (continued) Shares Value Health Care — 19.8% (continued) Health Care Providers & Services — 2.2% (continued) Patterson Cos., Inc. $ Life Sciences Tools & Services — 0.2% Harvard Bioscience, Inc. (a) Pharmaceuticals — 7.4% AbbVie, Inc. AstraZeneca plc - ADR Eli Lilly & Co. Johnson & Johnson Medicines Co. (The) (a) Mylan, Inc. (a) Novartis AG - ADR Questcor Pharmaceuticals, Inc. Industrials — 9.1% Airlines — 2.2% Copa Holdings S.A. - Class A JetBlue Airways Corp. (a) Southwest Airlines Co. US Airways Group, Inc. (a) Commercial Services & Supplies — 2.9% Cintas Corp. Copart, Inc. (a) Tetra Tech, Inc. (a) United Stationers, Inc. Electrical Equipment — 1.5% Generac Holdings, Inc. Rockwell Automation, Inc. Industrial Conglomerates — 0.4% 3M Co. Machinery — 0.6% CNH Global NV Illinois Tool Works, Inc. 26 1 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 99.1% (continued) Shares Value Industrials — 9.1% (continued) Machinery — 0.6% (continued) Toro Co. (The) $ Professional Services — 1.5% Robert Half International, Inc. Verisk Analytics, Inc. - Class A (a) Information Technology — 19.1% Communications Equipment — 0.8% Cisco Systems, Inc. InterDigital, Inc. Computers & Peripherals — 2.1% Synaptics, Inc. (a) Western Digital Corp. Electronic Equipment, Instruments & Components — 1.9% Amphenol Corp. - Class A Dolby Laboratories, Inc. - Class A FLIR Systems, Inc. Internet Software & Services — 2.6% Akamai Technologies, Inc. (a) j2 Global, Inc. ValueClick, Inc. (a) IT Services — 2.4% Amdocs Ltd. Convergys Corp. DST Systems, Inc. MasterCard, Inc. - Class A Syntel, Inc. Office Electronics — 0.2% Zebra Technologies Corp. - Class A (a) Semiconductors & Semiconductor Equipment — 4.5% Analog Devices, Inc. First Solar, Inc. (a) Semtech Corp. (a) 2 27 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 99.1% (continued) Shares Value Information Technology — 19.1% (continued) Semiconductors & Semiconductor Equipment — 4.5% (continued) Silicon Laboratories, Inc. (a) $ SunPower Corp. (a) Veeco Instruments, Inc. (a) Software — 4.6% Adobe Systems, Inc. (a) BMC Software, Inc. (a) Oracle Corp. Symantec Corp. Materials — 0.5% Chemicals — 0.5% BASF SE - ADR NewMarket Corp. Telecommunication Services — 0.7% Wireless Telecommunication Services — 0.7% China Mobile Ltd. - ADR T-Mobile US, Inc. (a) Total Common Stocks (Cost $1,780,000,906) $ PUT OPTION CONTRACTS — 1.8% Contracts Value Nasdaq 100 Index Option, 09/21/2013 at $1,800 $ Russell 2000 Index Option, 09/21/2013 at $620 S&P 500 Index Option, 08/17/2013 at $1,600 Total Put Option Contracts (Cost $32,650,322) $ Total Investments at Value — 100.9% (Cost $1,812,651,228) $ 28 1 Hussman Strategic Growth Fund Schedule of Investments (continued) June 30, 2013 MONEY MARKET FUNDS — 35.9% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds (Cost $732,154,587) $ Total Investments and Money Market Funds at Value — 136.8% (Cost $2,544,805,815) $ Written Call Option Contracts — (37.4%) ) Other Assets in Excess of Liabilities — 0.6% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 2 29 Hussman Strategic Growth Fund Schedule of Open Written Option Contracts June 30, 2013 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 09/21/2013 at $1,800 $ $ Russell 2000 Index Option, 09/21/2013 at $620 S&P 500 Index Option, 07/20/2013 at $1,000 Total Written Call Option Contracts $ $ See accompanying notes to financial statements. 30 1 Hussman Strategic Total Return Fund Schedule of Investments June 30, 2013 COMMON STOCKS — 10.7% Shares Value Energy — 0.0% (a) Oil, Gas & Consumable Fuels — 0.0% (a) NuStar Energy L.P. $ ONEOK Partners L.P. Williams Partners L.P. Materials — 7.1% Metals & Mining — 7.1% Agnico-Eagle Mines Ltd. AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compañía de Minas Buenaventura S.A. - ADR Goldcorp, Inc. Gold Fields Ltd. - ADR Harmony Gold Mining Co. Ltd. - ADR Newmont Mining Corp. Randgold Resources Ltd. - ADR Sibanye Gold Ltd. - ADR (b) Stillwater Mining Co. (b) Utilities — 3.6% Electric Utilities — 2.6% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. UNS Energy Corp. Multi-Utilities — 1.0% Ameren Corp. Dominion Resources, Inc. DTE Energy Co. PG&E Corp. Public Service Enterprise Group, Inc. 2 31 Hussman Strategic Total Return Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 10.7% (continued) Shares Value Utilities — 3.6% (continued) Multi-Utilities — 1.0% (continued) SCANA Corp. $ TECO Energy, Inc. Total Common Stocks (Cost $142,291,914) $ U.S. TREASURY OBLIGATIONS — 79.3% Par Value Value U.S. Treasury Bonds — 3.7% 2.875%, due 05/15/2043 $ $ U.S. Treasury Inflation-Protected Notes — 3.7% 2.00%, due 07/15/2014 2.50%, due 01/15/2029 U.S. Treasury Notes — 71.9% 2.25%, due 03/31/2016 1.75%, due 05/31/2016 3.00%, due 08/31/2016 1.75%, due 05/15/2022 1.625%, due 11/15/2022 1.75%, due 05/15/2023 Total U.S. Treasury Obligations (Cost $948,102,807) $ EXCHANGE-TRADED FUNDS — 1.5% Shares Value iShares Gold Trust (b) $ SPDR DB International Government Inflation-Protected Bond ETF SPDR Gold Trust (b) Total Exchange-Traded Funds (Cost $17,980,953) $ Total Investments at Value — 91.5% (Cost $1,108,375,674) $ 32 1 Hussman Strategic Total Return Fund Schedule of Investments (continued) June 30, 2013 MONEY MARKET FUNDS — 10.6% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (c) $ First American Treasury Obligations Fund - Class Y, 0.00% (c) Total Money Market Funds (Cost $127,238,000) $ Total Investments and Money Market Funds at Value — 102.1% (Cost $1,235,613,674) $ Liabilities in Excess of Other Assets — (2.1%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Non-income producing security. (c) The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 2 33 Hussman Strategic International Fund Schedule of Investments June 30, 2013 COMMON STOCKS — 64.6% Shares Value Argentina — 0.5% Telecom Argentina S.A. - ADR (a) $ Australia — 1.2% Cochlear Ltd. (b) Sonic Healthcare Ltd. (b) Austria — 0.8% OMV AG (b) Belgium — 0.7% Colruyt S.A. (b) Canada — 4.5% Gildan Activewear, Inc. Shaw Communications, Inc. - Class B Shoppers Drug Mart Corp. Transcontinental, Inc. - Class A China — 2.6% Mindray Medical International Ltd. - ADR NetEase.com, Inc. - ADR WuXi PharmaTech (Cayman), Inc. - ADR (a) Yue Yuen Industrial (Holdings) Ltd. - ADR Finland — 1.8% Elisa Oyj (b) Lassila & Tikanoja Oyj (a) Tieto Oyj (b) France — 7.7% Alten (b) bioMérieux Casino Guichard-Perrachon S.A. (b) Danone S.A. (b) Infotel S.A. L'Oréal S.A. (b) Metropole Television S.A. Neopost S.A. (b) Norbert Dentressangle S.A. 34 1 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 64.6% (continued) Shares Value France — 7.7% (continued) Sanofi - ADR $ Germany — 2.5% Deutsche Telekom AG (b) SAP AG - ADR United Internet AG (b) India — 0.5% Wipro Ltd. - ADR Italy — 1.5% Enel S.P.A. (b) Eni S.P.A. - ADR Società Iniziative Autostradali e Servizi S.P.A. (b) Japan — 12.3% ABC-MART, Inc. (b) Central Japan Railway Co. (b) KDDI Corp. (b) K's Holdings Corp. (b) Mochida Pharmaceutical Co. Ltd. (b) Nitori Holdings Co. Ltd. (b) Nomura Research Institute Ltd. (b) Shionogi & Co. Ltd. (b) SoftBank Corp. (b) Sogo Medical Co. Ltd. (b) Sugi Holdings Co. Ltd. (b) Sundrug Co. Ltd. (b) Takeda Pharmaceutical Co. Ltd. (b) Toppan Forms Co. Ltd. (b) Trend Micro, Inc. (b) Yamada Denki Co. Ltd. (b) YAOKO Co. Ltd. (b) Netherlands — 0.6% Reed Elsevier NV - ADR New Zealand — 0.9% Telecom Corp. of New Zealand Ltd. - ADR 2 35 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 64.6% (continued) Shares Value New Zealand — 0.9% (continued) Warehouse Group Ltd. (The) (b) $ Norway — 0.9% Tomra Systems ASA Russia — 0.7% Mobile TeleSystems OJSC - ADR Spain — 2.0% Indra Sistemas S.A. (b) Red Electrica Corp. S.A. (b) Sweden — 1.9% Axfood AB (b) Clas Ohlson AB - B Shares (b) Hennes & Mauritz AB - B Shares (b) NIBE Industrier AB - B Shares Switzerland — 2.8% Lonza Group AG (a) (b) Novartis AG - ADR Roche Holding Ltd. - ADR Taiwan — 1.1% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United Kingdom — 17.1% Admiral Group plc (b) AstraZeneca plc - ADR Debenhams plc (b) Enterprise Inns plc (a) (b) GlaxoSmithKline plc - ADR Inmarsat plc (b) J Sainsbury plc (b) J.D. Wetherspoon plc (b) London Stock Exchange Group plc (b) Marks & Spencer Group plc (b) Mitie Group plc (b) National Grid plc - ADR Premier Farnell plc (b) 36 1 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 64.6% (continued) Shares Value United Kingdom — 17.1% (continued) Reckitt Benckiser Group plc - ADR $ Sage Group plc (The) (b) Smith & Nephew plc - ADR SSE plc (b) Tesco plc (b) Vodafone Group plc - ADR William Morrison Supermarkets plc (b) WS Atkins plc (b) Total Common Stocks (Cost $52,578,823) $ EXCHANGE-TRADED FUNDS — 6.8% Shares Value iShares MSCI Australia Index Fund $ iShares MSCI Belgium Index Fund iShares MSCI Germany Index Fund iShares MSCI Sweden Index Fund iShares MSCI Switzerland Index Fund Total Exchange-Traded Funds (Cost $6,329,436) $ PUT OPTION CONTRACTS — 0.0% (c) Contracts Value S&P 500 Index Option, 09/21/2013 at $1,150 (Cost $15,134) $ Total Investments at Value — 71.4% (Cost $58,923,393) $ 2 37 Hussman Strategic International Fund Schedule of Investments (continued) June 30, 2013 MONEY MARKET FUNDS — 19.5% Shares Value Northern Institutional Treasury Portfolio, 0.01% (d) (Cost $17,256,292) $ Total Investments and Money Market Funds at Value — 90.9% (Cost $76,179,685) $ Written Call Options — (5.1%) ) Other Assets in Excess of Liabilities — 14.2% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Fair value priced (Note 1). Fair valued securities totaled $33,333,810 at June 30, 2013, representing 37.8% of net assets. (c) Percentage rounds to less than 0.1%. (d) The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 38 1 Hussman Strategic International Fund Summary of Common Stocks by Sector and Industry June 30, 2013 Sector Industry % of Net Assets Consumer Discretionary — 9.1% Hotels, Restaurants & Leisure 1.5% Media 2.5% Multiline Retail 1.1% Specialty Retail 3.0% Textiles, Apparel & Luxury Goods 1.0% Consumer Staples — 12.7% Food & Staples Retailing 9.7% Food Products 1.1% Household Products 1.2% Personal Products 0.7% Energy — 1.2% Oil, Gas & Consumable Fuels 1.2% Financials — 1.4% Diversified Financial Services 0.6% Insurance 0.8% Health Care — 13.8% Health Care Equipment & Supplies 3.0% Health Care Providers & Services 1.0% Life Sciences Tools & Services 2.0% Pharmaceuticals 7.8% Industrials — 7.1% Air Freight & Logistics 0.9% Building Products 0.3% Commercial Services & Supplies 4.1% Professional Services 0.8% Road & Rail 0.5% Transportation Infrastructure 0.5% Information Technology — 10.8% Electronic Equipment, Instruments & Components 0.3% Internet Software & Services 2.5% IT Services 2.6% Office Electronics 1.1% Semiconductors & Semiconductor Equipment 1.1% Software 3.2% Telecommunication Services — 5.5% Diversified Telecommunication Services 3.8% Wireless Telecommunication Services 1.7% Utilities — 3.0% Electric Utilities 2.3% Multi-Utilities 0.7% 64.6% See accompanying notes to financial statements. 2 39 Hussman Strategic International Fund Schedule of Futures Contracts June 30, 2013 FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation Dollar Index Future 09/16/2013 $ $ See accompanying notes to financial statements. 40 1 Hussman Strategic International Fund Schedule of Open Written Option Contracts June 30, 2013 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 09/21/2013 at $1,150 $ $ See accompanying notes to financial statements. Hussman Strategic International Fund Schedule of Futures Contracts Sold Short June 30, 2013 FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation Euro STOXX 50 Index Future 09/20/2013 $ $ FTSE 100 Index Future 09/20/2013 Total Futures Contracts Sold Short $ $ See accompanying notes to financial statements. 2 41 Hussman Strategic Dividend Value Fund Schedule of Investments June 30, 2013 COMMON STOCKS — 44.0% Shares Value Consumer Discretionary — 9.7% Hotels, Restaurants & Leisure — 2.8% Carnival Corp. $ Darden Restaurants, Inc. McDonald's Corp. Household Durables — 0.6% Garmin Ltd. Koss Corp. Internet & Catalog Retail — 0.8% Nutrisystem, Inc. PetMed Express, Inc. Leisure Equipment & Products — 0.9% Hasbro, Inc. Media — 2.5% Gannett Co., Inc. Harte-Hanks, Inc. John Wiley & Sons, Inc. - Class A Meredith Corp. Multiline Retail — 1.0% Kohl's Corp. Specialty Retail — 0.6% Best Buy Co., Inc. Staples, Inc. Textiles, Apparel & Luxury Goods — 0.5% Coach, Inc. Consumer Staples — 6.0% Beverages — 1.2% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 2.6% Safeway, Inc. Sysco Corp. Walgreen Co. 42 1 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 44.0% (continued) Shares Value Consumer Staples — 6.0% (continued) Food & Staples Retailing — 2.6% (continued) Wal-Mart Stores, Inc. $ Food Products — 0.4% Campbell Soup Co. Household Products — 1.8% Clorox Co. (The) Procter & Gamble Co. (The) Energy — 2.9% Energy Equipment & Services — 0.9% Ensco plc - Class A Oil, Gas & Consumable Fuels — 2.0% BP plc - ADR Exxon Mobil Corp. Occidental Petroleum Corp. Financials — 1.4% Diversified Financial Services — 0.5% CME Group, Inc. Insurance — 0.9% Aflac, Inc. Health Care — 8.3% Biotechnology — 0.8% PDL BioPharma, Inc. Health Care Equipment & Supplies — 2.6% Baxter International, Inc. Meridian Bioscience, Inc. St. Jude Medical, Inc. Health Care Providers & Services — 1.5% Cardinal Health, Inc. National HealthCare Corp. Owens & Minor, Inc. 2 43 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 44.0% (continued) Shares Value Health Care — 8.3% (continued) Health Care Technology — 0.2% Quality Systems, Inc. $ Pharmaceuticals — 3.2% AbbVie, Inc. AstraZeneca plc - ADR Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR Industrials — 2.3% Aerospace & Defense — 0.6% Raytheon Co. Air Freight & Logistics — 0.4% United Parcel Service, Inc. - Class B Electrical Equipment — 0.5% Emerson Electric Co. Machinery — 0.3% Illinois Tool Works, Inc. Professional Services — 0.3% CDI Corp. Road & Rail — 0.2% Norfolk Southern Corp. Information Technology — 10.8% Communications Equipment — 1.4% Cisco Systems, Inc. Comtech Telecommunications Corp. Harris Corp. Computers & Peripherals — 1.0% Diebold, Inc. Lexmark International, Inc. - Class A 44 1 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2013 COMMON STOCKS — 44.0% (continued) Shares Value Information Technology — 10.8% (continued) Electronic Equipment, Instruments & Components — 0.3% Molex, Inc. $ IT Services — 1.6% ManTech International Corp. - Class A Western Union Co. (The) Office Electronics — 0.7% CANON, Inc. - ADR Semiconductors & Semiconductor Equipment — 3.0% Analog Devices, Inc. Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Xilinx, Inc. Software — 2.8% CA, Inc. ClickSoftware Technologies Ltd. EPIQ Systems, Inc. Microsoft Corp. Materials — 1.0% Chemicals — 1.0% BASF SE - ADR Scotts Miracle-Gro Co. (The) - Class A Utilities — 1.6% Electric Utilities — 0.7% Entergy Corp. PPL Corp. Water Utilities — 0.9% Consolidated Water Co. Ltd. Total Common Stocks (Cost $13,224,788) $ 2 45 Hussman Strategic Dividend Value Fund Schedule of Investments (continued) June 30, 2013 PUT OPTION CONTRACTS — 0.1% Contracts Value S&P 500 Index Option, 09/21/2013 at $1,280 (Cost $21,019) 44 $ Total Investments at Value — 44.1% (Cost $13,245,807) $ MONEY MARKET FUNDS — 59.8% Shares Value Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (a) $ First American Treasury Obligations Fund - Class Y, 0.00% (a) Total Money Market Funds (Cost $19,467,943) $ Total Investments and Money Market Funds at Value — 103.9% (Cost $32,713,750) $ Written Call Option Contracts — (4.4%) ) Other Assets in Excess of Liabilities — 0.5% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 46 1 Hussman Strategic Dividend Value Fund Schedule of Open Written Option Contracts June 30, 2013 WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 09/21/2013 at $1,280 44 $ $ See accompanying notes to financial statements. 2 47 Hussman Investment Trust Statements of Assets and Liabilities June 30, 2013 Hussman Strategic Growth Fund Hussman Strategic Total Return Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Investments in money market funds Cash Dividends and interest receivable Receivable for investment securities sold Receivable for capital shares sold Other assets Total Assets LIABILITIES Dividends payable — Written call options, at value (Notes 1 and 4) (premiums received $789,114,877) — Payable for investment securities purchased Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Payable to administrator (Note 3) Other accrued expenses Total Liabilities NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed (Distributions in excess of) net investment income ) Accumulated net realized losses from security transactions and option contracts ) ) Net unrealized appreciation (depreciation) on: Investment securities ) Option contracts — NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 1) $ $ (a) Redemption fee may apply to redemptions of shares held for 60 days or less. See accompanying notes to financial statements. 48 1 Hussman Investment Trust Statements of Assets and Liabilities (continued) June 30, 2013 Hussman Strategic International Fund Hussman Strategic Dividend Value Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Investments in money market funds Cash — Foreign currency (Cost $101,378) — Dividends receivable Reclaims receivable — Receivable for capital shares sold Receivable from Adviser (Note 3) — Variation margin receivable (Notes 1 and 4) — Margin deposits for futures contracts (Cost $6,773,916) (Notes 1 and 4) — Other assets Total Assets LIABILITIES Dividends payable — Written call options, at value (Notes 1 and 4) (premiums received $4,709,866 and $1,473,941, respectively) Payable for capital shares redeemed Net unrealized depreciation on forward currency exchange contracts (Note 6) 40 — Accrued investment advisory fees (Note 3) — Payable to administrator (Note 3) Other accrued expenses Total Liabilities NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed (Distributions in excess of) net investment income ) Accumulated net realized losses from security transactions and option and futures contracts ) ) Net unrealized appreciation (depreciation) on: Investment securities Option contracts Futures contracts — Translation of assets and liabilities in foreign currencies ) — NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) (Note 1) $ $ (a) Redemption fee may apply to redemptions of shares held for 60 days or less. See accompanying notes to financial statements. 2 49 Hussman Investment Trust Statements of Operations For the Year Ended June 30, 2013 Hussman Strategic Growth Fund Hussman Strategic Total Return Fund INVESTMENT INCOME Dividends $ $ Foreign withholding taxes on dividends ) ) Interest — Total Income EXPENSES Investment advisory fees (Note 3) Transfer agent, account maintenance and shareholder services fees (Note 3) Administration fees (Note 3) Custodian and bank service fees Fund accounting fees (Note 3) Postage and supplies Registration and filing fees Professional fees Trustees’ fees and expenses (Note 3) Printing of shareholder reports Insurance expense Compliance service fees (Note 3) Other expenses Total Expenses Less fee reductions by the Adviser (Note 3) ) ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS (Note 4) Net realized gains (losses) from: Security transactions ) Option contracts ) — Net change in unrealized appreciation (depreciation) on: Investments ) ) Option contracts — NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS AND OPTION CONTRACTS ) ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) See accompanying notes to financial statements. 50 1 Hussman Investment Trust Statements of Operations (continued) For the Year Ended June 30, 2013 Hussman Strategic International Fund Hussman Strategic Dividend Value Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) Total Income EXPENSES Investment advisory fees (Note 3) Trustees' fees and expenses (Note 3) Professional fees Registration and filing fees Administration fees (Note 3) Transfer agent, account maintenance and shareholder services fees (Note 3) Fund accounting fees (Note 3) Custodian fees Pricing fees Postage and supplies Printing of shareholder reports Compliance service fees (Note 3) Insurance expense Other expenses Total Expenses Less fee reductions and expense reimbursements by the Adviser (Note 3) — ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS (Note 4) Net realized gains (losses) from: Security transactions Option contracts ) ) Futures contracts ) — Foreign currency transactions — Net change in unrealized appreciation (depreciation) on: Investments Option contracts Futures contracts — Foreign currency translation ) — NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See accompanying notes to financial statements. 2 51 Hussman Strategic Growth Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from: Security transactions Option contracts ) ) Net change in unrealized appreciation (depreciation) on: Investments ) ) Option contracts ) Net decrease in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 52 1 Hussman Strategic Total Return Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 2 53 Hussman Strategic International Fund Statements of Changes in Net Assets Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from: Security transactions ) Option contracts ) ) Futures contracts ) Foreign currency transactions ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) Futures contracts ) Foreign currency translation ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gains — ) Decrease in net assets from distributions to shareholders — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 54 1 Hussman Strategic Dividend Value Fund Statements of Changes in Net Assets Year Ended June 30, Period Ended June 30, 2012(a) FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from: Security transactions Option contracts ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ UNDISTRIBUTED (DISTRIBUTIONS IN EXCESS OF)
